Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Examiner acknowledges and appreciates the amendment filed on Aug. 18, 2022 including a new title which provides informative value in classifying and searching.   
	Thank you.

Replacement figures 4-8 are an improvement over what was originally filed.  Figures 6A-6C are precisely what is intended by 37 CFR 1.84(m), whereas figures 4A, 4B, 5A, 5B, 7 and 8 are simply an attempt at submitting the same but with a higher contrast and a few darkened lines.  However, no further objection will be raised.

Previously held objection to claim 8 has been overcome.

The Information Disclosure Statement (IDS) filed July 29, 2022 been fully considered in conjunction with an updated search of known prior art specifically pertaining to allowable subject matter indicated in the previous office action.  The IDS presented prior art that reads on the attributes originally contained in claims 9 and 20 which have since been cancelled to become the amended portion of claims 12, 18 and new claim 21.  
The DETAILED ACTION below is considered a 2nd non-final action thereby affording the Applicant every opportunity to obtain patent protection for the instant invention.
Claim Rejections - 35 USC § 103
Claims 12-14, 16-19 and 21 are rejected under 35 U.S.C.103 as unpatentable over Chen (US 10,965,287) in view of Jiang (CN 20 5900 400) [IDS filed 7/29/2022].

With respect to Claims 12, 13, 18 and 21; Chen [Fig. 4] shows a system, keyboard having a plurality of mounting slots for receiving a plurality of key switches mounted on the key holder [Col. 5, lines 3-9], comprising: 2a printed circuit board (PCB) 13 including a top surface; 3a bracket 40 including: 4a top surface configured to receive and couple to a key switch 20b; and 5a bottom surface including at least two protrusions 42 that extend normal to 6the bottom surface of the bracket 40, 7 the bracket is configured to mount to the            PCB 13 such that the bottom 8surface of the bracket is coupled to the top surface of the PCB, 9 the at least two protrusions 42 each include conductive leads [Col. 5, lines 32-35] that couple to 10the top surface of the PCB 13; where a conductive path is closed when the key switch is triggered that leads from the key switch to the bracket to the PCB via the conductive leads [Col. 7, lines 17-22]. 
However Chen does not explicitly state a plurality of brackets corresponding to the plurality of key switches.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the system described by Chen in terms of one bracket on the printed circuit board would be applicable to each key switch site of the keyboard thereby enhancing customization of the overall keyboard.
	Nor does Chen show each bracket includes the conductive leads that couple to the top surface of the PCB extending laterally from the bracket at an angle substantially defined by planar surfaces of the top and bottom surfaces of the bracket.
	Jiang shows an analogous key switch bracket [at 1] which includes two protrusions [at 6, 7] each include conductive leads 2, 3 that couple to the surface of the PCB [Pg 6, 1st para] and extend laterally from the bracket at an angle substantially defined by planar surfaces of the top and bottom surfaces of the bracket [Figs. 1, 2].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the bracket shown by Chen which uses a through hole mounting method could have also been mounted using surface mounting methods as shown by Jiang.  There appears to be no evidence of unique intuition or genius that distinguishes the claimed invention from being a mere choice between that which is known and readily available using ordinary mechanical skill or craftsmanship whereby there is a novel and/or unobvious result which would have patentable significance.
	

1With respect to Claims 14 and 19; Chen shows the bracket 40 only covers a 2portion of a bottom surface of the key switch 20b when coupled to the key switch [Fig. 4].  

1With respect to Claim 16; Chen shows a top plate 12, configured to provide 2structural support for the key switch 20b, receives clips 211 2from the key switch that engage with the top plate [at 121] when the key switch 20b is coupled to the bracket 40.  

1 With respect to Claim 17; Chen shows the PCB 13 includes at least two holes 2configured to receive the two protrusions 42 from the bracket 40 when the bracket is coupled to the top 3surface of the PCB 13.  


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen           (US 10,965,287) and Jiang (CN 20 5900 400) in view of Li (US 11,081,300).
Chen [Fig. 4] shows 2a printed circuit board (PCB) 13 including a top surface; and 3a bracket 40 including 4a top surface to receive and couple to a key switch 20b as discussed above in Claims 12.
Jiang is relied upon to show an alternative manner of mounting the bracket to the PCB and as such has no bearing on this matter.
However Chen does not show LEDs mounted to the top surface of the PCB.
Li shows an analogous system [Fig. 1] comprising a PCB 9 including a top surface mounted LED 12 that fits well-within the confines of the key switch [Fig. 3]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen to further include LEDs as shown by Li which would fit laterally adjacent to the bracket, and under the key switch at a location not 3covered by the bracket thereby providing added optical feedback for the end user which is a well-known market driven demand.

Allowable Subject Matter
Claims 1-3, 5-8, 10 and 11 are allowed.

Regarding claim 1;  allowability resides at least in part with the prior art not showing or fairly teaching a printed circuit board on which a bottom surface of a bracket is mounted to the top surface of the printed circuit board, the bracket having at least two protrusions, each including conductive leads, that extend normal to the bottom surface of the bracket with the bracket further including an electrostatic 2discharge (ESD) pin configured to couple ESD to a ground plane of the PCB in conjunction with ALL the remaining limitations within claim 1.
Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                                Vanessa Girardi:   Office phone      571.272.5924
                                                                                                           Mon-Fri   9am-6pm  est                                                                                                                                
                                                                                    Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
[AltContent: textbox (VANESSA GIRARDI )]For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833